Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTON
Status of Claims
Claims 1-20 are currently pending. 
Priority
Instant application 16940597, filed 07/08/2020 claims benefit as follows:

    PNG
    media_image1.png
    61
    335
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS received 03/12/2021 have been considered unless marked with a strikethrough.
Response to Restriction Election
	In the response received 08/03/2022, Applicant elects the species:

    PNG
    media_image2.png
    109
    222
    media_image2.png
    Greyscale
without traverse.  According to Applicant, the elected specie reads on claims 1-20. 
	If the elected specie is not identified in the art then Examiner will expand his search.  
	The elected specie was identified in the art (see 103 rejection).  In addition, Examiner expanded his search and identified art.  

Claim Rejection – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over the article to Lu et al. (“Lu”, made of record on the IDS).
The Lu article teaches behavior of molecular crystals, so solid materials.  Thus, the Lu article teaches providing compounds such as:

    PNG
    media_image3.png
    106
    347
    media_image3.png
    Greyscale
, and photo irradiating to give [2+2] cycloaddition products:

    PNG
    media_image4.png
    357
    347
    media_image4.png
    Greyscale
.
Further, since the compounds are solids, they are necessarily on some surface (see for example the optical microscopy).  In this case, m = 1-2, and n = 0, or if R1 = H and R2 = H then they equal the combination of H and halogen; R1= H or halogen, R2 = H or halogen.

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the article to Lu et al. (“Lu”, made of record on the IDS) in view of the periodic table and/or in view of the article to Meher et al. (“the Meher article”).
The Lu article teaches as disclosed above and at least those teachings are incorporated by reference herein.
The Lu article fails to teach a fluoride versus a chloride.
However, the periodic table teaches that there are a small group of atoms to choose from which considering different halogen substituents (fluoride versus chloride for example).  For example the periodic table teaches 5 members of the halogen class (fluoride, chloride, bromide, iodide and astatine) a small group such that one skilled in the art could readily pick between different halogens.
The Lu article and the periodic table fail to provide motivation to substitute the chloride found in the Lu article. 
However, the Meher article teaches that small functional group modifications can fine-tune the supramolecular self-assembly and condensed state luminescence.  This can be considered the same field of endeavor as the Lu article because the both relate to condensed states and luminescence and reference tuning properties for specific utilities.
The Meher article teaches that one can modify functional groups and impact the fine tuning of the properties of the molecule.  The Meher article uses fluorine and bromine a small group of possible functional groups to fine-tune the properties (Fig 1.).
It would have been prima facie obvious to one having ordinary skill in the art to fine tune the compounds of Lu by modifying the halogen with an alternative halogen – fluoride.  One skilled in the art would have been motivated in order to engineer well-defined supramolecular fluorescent nano-architectures based on organic conjugated small molecules because it has been an essential scientific challenge (Meher, 13233).   Further, one is motivated to tailor and transform condensed state emission because such molecular systems with fluorescent properties are of unique interest due to their wide applications ranging from nanotechnology to biology (Meher, 13233).  The Lu article also discusses the importance of tunable components.  For example: “…they are essential for the generation of mechanically tunable components for actuation, flexible electronics, artificial muscles, and soft microfluidic devices” (9463).  Thus, one skilled in the art would understand from the teachings of Lu that tunability is a desired property.  Meher teaches specific functional groups that are known to assist with tunability.  One skilled in the art could substitute one halide for another in order to optimize the tunable properties of the compounds.


Conclusions
	No claims allowed.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622